FILED
                            NOT FOR PUBLICATION                             SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DONGHONG YE, AKA Dong Hong Ye,                   No. 09-70971

              Petitioner,                        Agency No. A075-753-992

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 12, 2013
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BEISTLINE, Chief
District Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **     The Honorable Ralph R. Beistline, Chief United States District Judge
for the District of Alaska, sitting by designation.
      Donghong Ye, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision dismissing Ye’s appeal of the

Immigration Judge’s (“IJ”) decision denying any relief from removal. The denial

was on the basis of marriage fraud. Substantial evidence supported the finding of

marriage fraud, including the admission of Ye’s ex-wife that she was paid to enter

a marriage that was not bona fide. The BIA did not fail to take hardship claims

into account or otherwise abuse its discretion when it denied a waiver of

inadmissability.

      Ye’s principal argument is that the IJ should not have denied him a

continuance in order to permit his mother to obtain an interpreter. The only

purpose that was stated for her testimony was that she would describe the

persecution Ye’s father experienced when Ye was a child. Since there was no

nexus between the father’s persecution and the likelihood of Ye himself being

persecuted, the testimony could not have affected the decision in the case. See

Singh v. I.N.S., 134 F.3d 962, 967 (9th Cir. 1998).

      The petition for review is DENIED.




                                          2